      Case 20-00168       Doc 12     Filed 07/20/20 Entered 07/20/20 10:28:20             Desc Main
                                       Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                  )
Mehbub S. Kapaida and Seema M. Kapaida, )  Chapter 13
                                        )  Case no: 17-36432
                                        )
       Debtor.                          )  Judge Jacqueline P. Cox
                                        )
                                        )
Mehbub S. Kapaida and Seema M. Kapaida, )
                                        )
       Plaintiff,                       )
                                        )  Adversary Case No: 20 A 168
Vs.                                     )
                                        )
JPMorgan Chase Bank, N.A.               )
                                        )
       Defendant.                       )
                                NOTICE OF MOTION

TO: Susan Overbey, Burke Warren MacKay Serritella, P.C., 330 N. Wabash, Ste. 2100
Chicago, IL 60611 (Via ECF Electronic Delivery)

PLEASE TAKE NOTICE that on July 27, 2020, at 9:00 a.m., I will appear before the Honorable Judge
Jacqueline P. Cox, or any judge sitting in that judge’s place, and present the motion of DEBTORS’
MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN TO LOWER PLAN BASE, a copy
of which is attached.

This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-Solutions.com
or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion in advance without a hearing.

                                                          BY: S/ PAUL M. BACH
                                                              BACH LAW OFFICES, INC.
                                                              P.O. BOX 1285
                                                              NORTHBROOK, ILLINOIS 60062
                                                              PHONE: (847) 564 0808
                                                              ATTORNEY NO: 6209530
      Case 20-00168      Doc 12    Filed 07/20/20 Entered 07/20/20 10:28:20           Desc Main
                                     Document     Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                  )
Mehbub S. Kapaida and Seema M. Kapaida, )  Chapter 13
                                        )  Case no: 17-36432
                                        )
       Debtor.                          )  Judge Jacqueline P. Cox
                                        )
                                        )
Mehbub S. Kapaida and Seema M. Kapaida, )
                                        )
       Plaintiff,                       )
                                        )  Adversary Case No: 20 A 168
Vs.                                     )
                                        )
JPMorgan Chase Bank, N.A.               )
                                        )
       Defendant.                       )
___________________________________________________________________________________

    PLAINTIFF’S MOTION TO SET PRE TRIAL MEDIATION/SETTLEMENT CONFERENCE
                       BEFORE ANOTHER BANKRUPTCY JUDGE
____________________________________________________________________________________

   NOW COMES the Plaintiffs, Mehbub S. Kapaida and Seema M. Kapaida, ("Debtor"), by and

through their attorneys, Paul M. Bach and Penelope N. Bach of Bach Law Offices, Inc., and moves the

Court to set a Settlement Conference/Mediation before another Bankruptcy Judge, and in support thereof

states as follows:

   1. On April 30, 2020, the Debtor filed a voluntary petition pursuant to Chapter 13 of Title 11,

       United States Code.

   2. That this Adversary Proceeding is a dispute between the Debtors in the underlying case and the

       lender for their residence about the amount needed to payoff the loan and this case. The

       Plaintiffs are specifically disputing how the Defendant accounted for payments by the Chapter

       Trustee.
      Case 20-00168         Doc 12   Filed 07/20/20 Entered 07/20/20 10:28:20         Desc Main
                                       Document     Page 3 of 3



   3. The parties have discussed this matter and believe that mediation or a settlement conference may

       be helpful in resolving the matters in dispute.

   4. The parties are aware of procedures in this Court for another Bankruptcy Judge to agree to hold a

       Settlement Conference/Mediation.

   5. The parties ask for these procedures in this case if the Court is so willing.

   WHEREFORE, Debtors, Mehbub S. Kapaida and Seema M. Kapaida, prays this Honorable Court

for the following relief:

       A. Refer this matter to another Bankruptcy Judge for a Settlement Conference/Mediation; and
       B. For such other and further relief this Court deems just and proper.

                                                               Respectively Submitted,
                                                               Mehbub S. Kapaida and Seema M.
                                                               Kapaida

DATED THIS THE 13TH DAY OF JULY, 2020.                   BY: /S/ PAUL M. BACH
                                                             BACH LAW OFFICES, INC.
                                                             P.O. BOX 1285
                                                             NORTHBROOK, IL 60062
                                                             PHONE: (847) 564 - 0808
